Order filed February 12, 2013




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00026-CV
                                    ____________

                  FORMOSA MANAGEMENT, LLC, Appellant

                                         V.

                           TRINA WACASEY, Appellee


                      On Appeal from the 281st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-30881

                                     ORDER

         The notice of appeal in this case was filed January 10, 2013. To date, the
filing fee of $175.00 has not been paid. Therefore, the court issues the following
order.

         Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before February 27, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM